Citation Nr: 1108640	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-27 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer secondary to ionizing radiation exposure.

2.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the two issues listed on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prostate cancer was not present in service or until several years thereafter, nor is it etiologically related to any exposure to ionizing radiation therein.

2.  No hernia was present during service and the currently diagnosed hernia is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A.§§ 1101, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

2.  Hernia was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in January 2006, February 2006, March 2006, and April 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  None of the notice letters informed the Veteran as to disability ratings and effective dates.

Although there is no notice pursuant to Dingess, because the Board concludes below that the preponderance of the evidence is against the claims, any question as to an appropriate disability rating and/or effective date to be assigned is rendered moot.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There are certain diseases that for which presumptive service connection may be granted if they are manifested in a veteran who participated in a radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity. A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device or participation in the occupation of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. 
§ 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non- malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. 
§ 3.311(b)(4).

Regarding the third avenue of recovery, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Prostate Cancer

The Veteran asserts that service connection is warranted for prostate cancer as a result of exposure to ionizing radiation.  In this case, the record demonstrates that the Veteran participated in a "radiation-risk activity" while he served in the military.  Specifically, the Defense Threat Reduction Agency (DTRA) has confirmed that the Veteran was a participant in Operation REDWING, which was conducted at the Pacific Proving Ground in 1956.

Initially, the Board notes that prostate cancer is not a disease subject to presumptive service connection on a radiation basis.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.  Thus, the Veteran's prostate cancer is not subject to presumptive service connection under 38 U.S.C.A. § 1112 and a grant of service connection may not be accomplished on this basis.

Second, the Veteran may establish a claim under 38 C.F.R. § 3.311 if the Veteran was exposed to ionizing radiation while in service, subsequently developed a radiogenic disease (as listed or established as such by competent scientific or medical evidence), and the disease became manifested during the requisite latency period after exposure.  See 38 C.F.R. § 3.311(b).  A radiogenic disease includes any form of cancer.  Any form of cancer, other than bone cancer, must become manifest five years or more after exposure.  

In this regard, as noted above, any form of cancer that has become manifest five years or more after exposure is considered a radiogenic disease.  In this case, the record establishes that the first evidence of prostate cancer was in May 2003.  This is more than five years after the Veteran's exposure to radiation during Operation REDWING in 1956.  

In all claims in which it is established that a radiogenic disease (in contrast to a presumptive disease under 38 C.F.R. § 3.309(d)) first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

Further, when it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits (USB) for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health.  If, after this consideration, the USB determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the USB shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

The first question before the Board is whether the Veteran meets the criteria for qualification as a radiation-exposed Veteran.  The DTRA has confirmed that the Veteran was a participant in Operation REDWING, conducted at the Pacific Proving Ground in 1956.  Therefore, the Board finds that the weight of the competent evidence shows that the Veteran participated in a radiation-risk activity.  As such, he meets the criteria for qualification as a radiation-exposed Veteran.  Accordingly, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) or other radiogenic disease.  However, while prostate cancer is listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic disease, it is not among the diseases listed under 38 C.F.R. § 3.309(d)(2) that subject to presumptive service connection in radiation-exposed Veterans.  Thus, in order to be entitled to service connection, the Veteran's prostate cancer must be determined by the VA Under Secretary of Health to be related to his ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.

In a September 2006 correspondence, DTRA provided a radiation dose estimate for the Veteran's exposure during Operation REDWING.  Specifically, the agency estimated that the Veteran had received no more than 18 rem for his external gamma dose, 0.5 rem for his external neutron dose, 4.5 rem for his internal committed dose to the prostate (alpha), and 2 rem for his internal committed dose to the prostate (beta gamma).  

The statement from DTRA also indicated that it had recently amended its methodology for determining prostate doses based upon radiation exposure.  The new process "established conservative theoretical maximum doses utilizing actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios and radiation science fundamentals."  Additionally, DTRA emphasized that its revised maximum dose estimates were much higher than previous dose assessments and were specifically intended to provide the maximum benefit of the doubt to Veterans and ensure that their reported doses were not less than their actual levels of exposure.  Essentially, under the new method, DTRA took into account worst- case parameters and assumptions of radiation exposure over and above what the Veteran may actually have encountered.  The agency also weighed the Veteran's testimony to ensure that there was an accurate assessment of his actual exposure and to ensure that no higher dose estimate could be found.

The Board acknowledges that the RO did not obtain a formal medical opinion regarding whether the Veteran's prostate cancer is related to his in-service radiation dose.  That is because the Chief Public Health and Environmental Hazards Officer indicated in a December 2006 memorandum that it was unable to provide such an opinion based upon the multitude of similar claims under review.  The VA Compensation and Pension (C&P) Service did, however, furnish detailed guidelines for deciding expedited prostate cancer compensation claims for radiation-exposed Veterans.  Those guidelines were incorporated in a VA C&P worksheet, which was used to convert the Veteran's aforementioned prostate screening dose assessments, based on gamma/beta radiation, to an estimate based on neutron and alpha radiation.  The Veteran's adjusted total prostate radiation dose was determined to be 40 rem.  According to the C&P guidelines, such a dose level carried less than a 50 percent probability of causing prostate cancer.

Significantly, the C&P guidelines worksheet also indicated that "[a]ll Pacific Proving Ground [PPG] cases involving Veterans whose prostate cancers were diagnosed 25 or more years after exposure and/or who were exposed at age 25 or more have adjusted total prostate doses less than the applicable screening doses" and therefore it was "unlikely that prostate cancer in these PPG Veterans c[ould] be attributed to exposure to ionizing radiation in service."  As the Veteran in this case was noted to be 20 years old at the time of his in-service radiation exposure at the PPG and did not develop prostate cancer until 47 years later, his cancer was determined to be less likely than not due to that radiation exposure.

The Board recognizes that the Veteran has asserted that the estimates of his radiation exposure are too low.  However, the estimates are specifically designed to be higher than the actual dosages to afford the Veteran every benefit of the doubt.  Moreover, there is no evidence suggesting that the Veteran was exposed to higher levels of ionizing radiation apart from his uncorroborated statements.  The Board acknowledges that the Veteran is competent to report that as to which they have personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to offer an opinion as to the actual level of ionizing radiation exposure in service as there is no evidence of record indicating that he has the specialized knowledge to make such a determination.  Routen v. Brown, 10 Vet. App. 183 (1997) (a layperson is generally not capable of opinion on matter requiring specialized knowledge),

The Board finds that the competent evidence of record does not show that the Veteran's prostate cancer is related to his in-service radiation exposure.  Indeed, the competent evidence weighs against such a finding as it has been expressly determined that the Veteran's in-service radiation dose level, which was derived from his adjusted prostate screening dose in accordance with C&P guidelines and based on the worst-case assessment of his exposure, was insufficient to cause prostate cancer.  The Veteran has not submitted any other medical opinion evidence that suggests that a link between his in-service radiation exposure and prostate cancer.  

Accordingly, as prostate cancer is not a presumptive disease for radiation-exposed Veterans and there is no competent evidence linking the Veteran's prostate cancer to exposure to radiation, service connection as due to exposure to ionizing radiation is not warranted.  38 C.F.R. §§ 3.309, 3.311.

Regarding the third avenue of recovery, as noted above, the Court has determined that the Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show, and the Veteran does not contend, that his prostate cancer began during service, or is caused or aggravated by any incident of service other than exposure to ionizing radiation.  In this regard, he has submitted no evidence pertaining to a direct theory of causation.  

Moreover, the record demonstrates that the Veteran was initially diagnosed with prostate cancer in 2003, over 45 years after his discharge from service.  In the absence of any competent medical evidence that the Veteran's prostate cancer is etiologically related to service and in the absence of demonstration of continuity of symptomatology, the Board finds that the Veteran's initial demonstration of such condition in 2003, decades after his discharge from service, to be too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Therefore, in the absence of any evidence to the contrary, the Board finds that the Veteran is not entitled to a grant of service connection on a nonpresumptive direct incurrence basis for his prostate cancer.

In conclusion, although the Veteran asserts that his prostate cancer is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). The Board finds that the negative evidence of record, including the December 2006 opinion of VA's Chief Public Health and Environmental Hazards Officer, is of greater probative value than the Veteran's statements in support of his claim.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's prostate cancer is as a result of his service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. 
§ 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer.

	II.  Hernia

The Veteran contends that he is entitled to service connection for a hernia because it was present at service entry, and it was aggravated during service.  

A review of the service treatment records shows that at his July 1954 enlistment examination, it was noted that the Veteran had a moderate left varicocele, which was described as not significant.  The service treatment records do not show any findings related to a hernia.  In August 1955, the Veteran was seen for stomach pains/pains in the abdomen for three days.  A January 1957 service treatment record notes complaints of epigastric pain, specifically nausea and anorexia.  Examination was unremarkable.  The Veteran was discharged to duty.  A February 1958 treatment record notes complaints of left upper quadrant pain.  No diagnosis is listed.  The Veteran was instructed to follow up the next morning; however, there is no record of a follow-up visit the next day.  The May 1958 separation examination report indicates that the Veteran had a large left varicocele with testicular atrophy.  No findings of a hernia are listed.  Thus, the service treatment records fail to show a diagnosis of hernia during service.

The post-service medical evidence first notes that the Veteran had a hernia in January 1997.  It was noted that the Veteran has had a hernia for a while, but he was unsure of how long.  He was recently treated for prostatitis and the diagnosis of the hernia was made.  Physical examination revealed a right inguinal hernia that was easily reducible.  No hernia was present on the left.  The plan was laparoscopic repair.  A February 1997 private treatment record notes that the Veteran was status post lap hernia, and he seemed to be doing fine.  Another February 1997 private medical record notes that his incisions had healed nicely.  There was no evidence of hernia on inguinal examination.  It was noted that he had a new discomfort that was higher on his abdominal wall, and appeared to be an incipient incisional hernia from his right subcostal incision.  

A March 1997 private medical record notes complaints of pain in the belly button, where he had a little hematoma.  His epigastric incisional hernia was stable.  He had the expected bulge outside the mesh in the groin area.  An April 1997 private treatment record notes some discomfort around his umbilicus and occasionally some in his right inguinal area.  Examination revealed that his incisions had healed nicely.  There was no evidence of any inguinal or incisional areas.  His fullness around the umbilicus had resolved and healed nicely.  A July 1997 private treatment record notes no complaints with respect to laparoscopic inguinal hernia repair.  It was noted that the Veteran had a recent bout with abdominal pain and was admitted to the hospital.  He was found to have an ulcer on endoscopy.  

A June 2005 private treatment record notes that the Veteran had an incarcerated incisional hernia, for which he was admitted to the hospital to undergo open repair with mesh.  

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment records of any complaints or findings with respect to a hernia, and there is absolutely no post-service medical evidence which suggests that any currently diagnosed hernia is in any way related to the Veteran's military service.  Therefore, no VA examination is warranted.

In conclusion, although the Veteran asserts that his hernia is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the Veteran's statements that he entered service with a hernia and that during service, it worsened, are outweighed by negative evidence of record, which includes the service treatment records which show no evidence of a hernia at service entry, during service, or at service separation.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's hernia is a result of his service, either directly, or by aggravation.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hernia.


ORDER

Service connection for prostate cancer is denied.

Service connection for hernia is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


